EDGERTON, Associate Justice
(dissenting).
The question as I see it is whether we may amend an Act of Congress by striking out a clause which we think unfortunate. The Mann Act provides: “Any person who shall knowingly transport or cause to be transported * * * in interstate or foreign commerce, or in any Territory or in the District of Columbia, any woman or girl for the purpose of prostitution1 or debauchery * * * shall be deemed guilty of a felony * * *.”2 Appellant was *537convicted, on sufficient evidence, of transporting a woman in the District of Columbia for the purpose of prostitution. I think the conviction should be affirmed.
Congress plainly expressed its intention that various provisions of the Mann Act should apply to purely local conduct in the territories and in the District of Columbia. Section 2 of the Act, which contains the clause just quoted, also makes it a felony to “procure or obtain * * * any ticket * * * to be used by any woman or girl in interstate or foreign commerce, or in any Territory or the District of Columbia, in going to any place for the purpose of prostitution or debauchery * * * whereby any such woman or girl shall be transported in interstate or foreign commerce, or in any Territory or the District of Columbia * * Section 3 of the Act3 makes it a felony to “persuade, induce, entice, or coerce * * * any woman or girl to go from one place to another in interstate or foreign commerce, or in any Territory or the District of Columbia, for the purpose of prostitution or debauchery * * * and * * * thereby knowingly cause * * * such woman or girl to go and to be carried or transported as a passenger upon the line or route of any common carrier or carriers in interstate or foreign commerce, or any Territory or the District of Columbia * * *.” Section 54 authorizes prosecution, for violation of the foregoing provisions, “in any court having jurisdiction of crimes within the district in which said violation was committed, or from, through, or into which any such woman or girl may have been carried or transported as a passenger in interstate or foreign commerce, or in any Territory or the District of Columbia * * Thus Congress expressed not once but six times its intention to deal with local conduct in the District of Columbia; three times in Section 2, twice in Section 3, and once in Section 5.
Since the words that Congress used in the Mann Act can mean only one thing it is unnecessary to consider their legislative history. But their legislative history confirms their deliberate use and their plain meaning. The two Committee reports, one in the Senate and one in the House of Representatives, both contain the following paragraph, conspicuously headed “District of Columbia and the Territories”: “All of the provisions which make the crime depend upon transportation in interstate or foreign commerce are made applicable to the District of Columbia, the Territories and possessions of the United States, including the Panama Canal Zone, without regard to the crossing of district, territorial, or state lines, and apply within the territories to the same extent as they apply in cases outside of the territories in interstate or foreign commerce.”5 During the debate in the House of Representatives the following colloquy occurred. Mr. Russell, speaking for the proponents of the bill, said of the transportation clause which appellant has violated and the ticket clause in the same section: “Both of these clauses apply in terms to any Territory of the United States and to the District of Columbia.” Mr. Bartlett: “Then no matter what may be the construction of the courts as to the constitutionality of the bill with reference to the transportation, or the purchase of the ticket for transportation, from one State to another, the bill would be constitutional as to the District of Columbia and the Territories?” Mr. Russell: “I think so, undoubtedly * * *."6 Mr. Keifer afterwards asked: “Do I understand the gentleman to say that the police power of the United States was held to extend to these matters ?” Mr. Russell: “Only within the District of Columbia and the Territories.”7 The opinion of the court shows that (1) Mr. Sims explained to the House why the proponents of the Act decided not to make it cover the keeping of a house of prostitution in the District; and that (2) when a different bill was before the House at a later time, Mr. Mann made an erroneously broad and Mr. Borland an erroneously narrow statement, from recollection, regarding the effect of the Mann Act within the District. I do not understand the relevance of these two facts, except that the first is added evidence that Congress deliberately considered the question what conduct in the District it desired to cover by the Act.
The prohibition of transportation for the purpose of prostitution, in the District, contradicts no other provision of the Mann Act and no provision of any other act. No *538statute authorizes or condones the conduct in the District which the Mann Act condemns. To argue, as the court does, that appellant’s conduct cannot be covered by the Mann Act because it is covered by the pandering act and other District of Columbia statutes, is like arguing that conduct cannot be covered by a statute against fornication or adultery if it is covered by a statute against prostitution. The Mann Act and other legislation for the District of Columbia overlap, as adultery and prostitution overlap. Some conduct violates both the Mann Act and the pandering act, for example, while some conduct violates one and not the other. Criminal statutes frequently overlap. Their overlapping does not justify a court in declining to enforce them.8
To say as the court does that Congress did not consider the Mann Act, except in its interstate aspect, to apply to the District, is equivalent to saying that by the words “in the District of Columbia” Congress did not mean “in the District of Columbia” but meant instead “to or from the District of Columbia.” This construction ignores not only the plain meaning and the legislative history but also the context of the words which Congress used. It deprives those words not only of their natural and intended effect, but of all effect. For the Act begins by providing expressly, in Section 1, “That the term ‘interstate commerce,’ as used in this Act, shall include transportation from any State or Territory or the District of Columbia to any other State or Territory or the District of Columbia * * *. ”9 If, therefore, the court’s construction of the words of § 2, “transport * * * in the District of Columbia”, is adopted, those words add nothing whatever to the Act. The court is not ruling that they should be given a special or limited application. The court is ruling that they should be given no application at all. A construction which deprives plain language of all meaning is not a construction but a deletion.10
Of the intention of Congress, in every sense and by every test, to deal with transportation which does not cross the District line, there is in my opinion not the slightest doubt. It is true that words do not always mean what they superficially appear to say. Sometimes they are used in special and unfamiliar senses, and sometimes in entirely new senses. But with deference to my colleagues, I think this has nothing to do with the case since (1) the context, (2) the Committee reports, and (3) the debates in Congress all show that the words “in the District of Columbia” mean exactly what they say and there is no evidence that they mean anything else. The court makes a case for the proposition that the inclusion of the District of Columbia in the Mann Act is unfortunate, but that is not the question. I submit this dissent not in defense of the Mann Act but in defense of the authority of Congress. Courts have often construed statutes in novel and questionable ways, but they have not often read an entire phrase completely out of a statute. They did not do so in any of the cases which this court cites. No euphemism can obscure the fact that this court does so when it imposes upon clear and simple words a construction which allows them no effect. It thereby substitutes for a constitutional and relatively democratic legislative process one that is neither democratic nor constitutional.

 The Committee reports indicate that Congress intended the Mann Act to cover only .transportation for compulsory prostitution. But the Supreme Court interpreted the Act more broadly in the Caminetti case, 242 U.S. 470, 37 S.Ct. 192, 61 L.Ed. 442, L.R.A.1917F, 502, Ann. Cas.1917B, 1168, and has not yet overruled that decision, although it has intimated that it may do so. Mortensen v. United States, 322 U.S. 369, 64 S.Ct. 1037. Since the intimation was tentative, this court is probably right in saying that we must apply to commercial prostitution the doctrine of the Caminetti case.


 36 Stat. 825, § 2, 18 U.S.C.A. § 398.


 18 U.S.C.A. § 399.


 18 U.S.C.A. § 401.


 H. R. Rep. No. 47, 61st Cong., 2d Sess. (1909) 2; Sen. Rep. No. 886, 61st Cong., 2d Sess. (1910) 2.


 45 Cong. ReC. 812.


 45 Cong.Rec. 816.


 When a single subject is covered by general legislation which does not mention the District, and also by legislation which relates expressly to the District, a question may arise as to whether Congress had the District in mind in enacting the general legislation. Johnson v. United States, 225 U.S. 405, 411, 32 S.Ct. 748, 56 L.Ed. 1142; Kleindienst v. United States, 48 App.D.C. 190, 201; O’Brien v. United States, 69 App.D.C. 135, 99 F.2d 368. But since the Mann Act and the pandering act both relate expressly to the District, no such question arises here.


 36 Stat. 825, 18 U.S.C.A. § 397.


 “As we cannot assume that its addition to the statute was purposeless, we must take its meaning to be that which the words suggest, which alone would add something to the statute * * Virginian Railway Co. v. System Federation No. 40, 300 U.S. 515, 547, 57 S.Ct. 592, 599, 81 L.Ed. 789.